Citation Nr: 0832263	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-31 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for hearing loss, for 
the purposes of accrued benefits.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), for the purposes of 
accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1941 to January 
1945; he died in December 1983.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.  

In the January 2005 decision, the RO determined that the 
appellant had not submitted new and material evidence 
sufficient to reopen a previously denied claim for 
entitlement to service connection for the cause of the 
veteran's death.  In the October 2005 decision, the RO denied 
claims for service connection for hearing loss, and for a 
TDIU, for the purposes of accrued benefits.  

In December 2007, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 2000, the 
RO determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for the cause of the veteran's death.  

2. The evidence received since the RO's September 2000 
decision, which determined that new and material evidence had 
not been received to reopen a claim for entitlement to 
service connection for the cause of the veteran's death, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  

3.  The appellant did not file her claims for accrued 
benefits within one year of the date of the veteran's death.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's September 2000 decision, which determined that new and 
material evidence had not been received to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death; the claim for service connection for the 
cause of the veteran's death is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  There are no accrued benefits payable.  38 U.S.C.A. §§ 
5102, 5103, 5103A and 5121 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision, dated in March 1984, the RO denied a 
claim for service connection for the cause of the veteran's 
death.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The appellant 
subsequently filed to reopen the claim on several occasions.  
In each case, the RO or the Board determined that new and 
material evidence had not been received to reopen the claim.  
The most recent of these decisions is an RO decision dated in 
September 2000.  In each case, there was no appeal, and the 
decisions became final.  Id.; 38 U.S.C.A. § 7104(b) (West 
2002).  

In March 2004, the appellant once again filed to reopen the 
claim.  In January 2005, the RO denied the request to reopen 
the claim.  The appellant has appealed.  

The appellant's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
C.F.R. § 3.312 (2007); see 38 U.S.C.A. § 1310 (West 2002).  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2007).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2007).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). 

The most recent and final denial of this claim was in 
September 2000.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108. When determining whether the evidence 
is new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record in September 2000 included the 
veteran's certificate of death, which showed that he died in 
December 1983, and that the causes of death were listed as, 
"sudden cardiac arrest," coronary artery occlusion, and 
myocardial infarction.  

Other evidence of record included the veteran's service 
medical records, which showed that the veteran was treated 
for symptoms that include low back symptoms, with diagnoses 
that included arthritis at L5.  In December 1944, it was 
indicated that he may be unfit for service due to psychiatric 
symptoms.  A December 1944 "certificate of disability for 
discharge" states that he was unfit for military service due 
to chronic arthritis, sacralized joint at L5.  The veteran's 
service medical records do not show any treatment for 
cardiovascular symptoms, or any diagnosis of a cardiovascular 
disorder, to include cardiac arrest, coronary artery 
occlusion, and myocardial infarction.  

The post-service medical evidence consisted of VA and non-VA 
reports, dated between 1947 and 1983.  This evidence showed 
that the veteran received essentially ongoing treatment for 
low back and psychiatric symptoms.  He was noted to be obese 
beginning in 1951.  A November 1979 VA examination report 
showed that the veteran reported receiving treatment for 
conditions that included hypertension.  A VA hospital report, 
covering treatment between February and March of 1980, showed 
that the veteran underwent decompressive lumbar laminectomy.  
He was noted to have had an episode of atrial fibrillation.  
The final diagnoses were bilateral lower extremity pain and 
numbness secondary to spinal stenosis at L2-3, L3-4 and L4-5 
interspaces, status post decompressive lumbar laminectomy, L3 
through L5, postoperative pulmonary embolus, and history of 
hypertension.  

Private treatment reports dated in 1981 showed treatment for 
disorders that included arthritis and hypertension.  A June 
1981 VA examination report noted that the veteran reported a 
history of elevated blood pressure in 1961, and contained a 
diagnosis of essential hypertension under satisfactory 
control.  Private treatment reports showed that in December 
1983, the veteran was admitted to a private facility by 
ambulance, at which time he was noted to be in ventricular 
fibrillation.  Efforts to stabilize his condition were only 
temporarily successful, and the veteran expired.  

A statement from a private physician, C.A.M., M.D., dated in 
March 1993, noted that he had "no history of significant 
cardiac nature," that his anxiety "does not appear to be an 
aggravating factor," and that "the only possible underlying 
cardiac anomaly with this patient was an episode of atrial 
fibrillation while he was hospitalized at the Veterans 
Administration Hospital in Omaha, that was for a 
laminectomy."  

At the time of the RO's September 2000 decision, there was no 
competent evidence to show that any of the veteran's causes 
of death were related to his service, or to a service-
connected disability.  

Evidence received since the September 2000 decision consists 
of letters written to the veteran by other soldiers, and a 
service record noting the veteran's awards.  The letters 
merely discuss various aspects of the veteran's service, and 
do not discuss medical matters, other than one reference to 
"your poor health."  

The Board also notes that the appellant has also submitted 
and a copy of a VA hospital report covering treatment between 
February and March of 1980.  This report was of record at the 
time of the RO's September 2000 rating decision, and is 
therefore not "new" within the meaning of 38 C.F.R. 
§ 3.156.  

As for the other evidence, which was not of record at the 
time of the September 2000 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  However, 
the Board finds that this evidence is not material.  

In this case, none of the submitted evidence contains 
competent evidence to show that the any of the causes of the 
veteran's death are related to his service, or to a service-
connected disability.  In other words, the ultimate issue in 
the case, which was previously unsubstantiated, continues to 
be unsupported.  The appellant's own testimony and assertions 
as to a causal connection between the veteran's service and 
the cause of his death is duplicative and not new and 
material.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108.").  The Board therefore finds that 
the submitted evidence is not both new and material and does 
not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  The claim is therefore not 
reopened.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board has considered whether one of the appellant's 
statements to the VA could be considered a valid notice of 
disagreement to the September 2000 rating action.  The Board 
does not believe this to be the case.  However, even if it 
were, this would not result in the reopening of the claim, as 
this claim has been denied several times and no new and 
material evidence has been submitted to reopen this claim 
based on prior denials beyond September 2000.  The issue is 
moot.    

The appellant asserts that she is entitled to service 
connection for hearing loss, and a total disability rating 
due to individual unemployability (TDIU), for the purposes of 
accrued benefits.  

With regard to the appellant's claim for accrued benefits, 
they are defined as periodic monetary benefits to which an 
individual was entitled at death based on evidence in the 
file at death and due and unpaid for a period not to exceed 
two years prior to the last date of entitlement (i.e., the 
veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).  

In this case, at the time of the veteran's death in December 
1983, service connection was in effect for "lumbar spine 
arthritis with laminectomy and neurological deficits of the 
bilateral lower extremities," and anxiety state.  

At the time of the veteran's death, he had claims, filed in 
1982, pending for service connection for hearing loss, and 
TDIU.  

In this decision, the Board has denied the appellant's claim 
for service connection for the cause of the veteran's death.  

In March 2004, the appellant filed her claims for accrued 
benefits.  Her claims were therefore not filed within one 
year of the date of the veteran's death.  See 38 U.S.C.A. § 
5121(c).  

As the appellant missed the statutory deadline for filing her 
claims for accrued benefits, the pertinent facts in this case 
are not in dispute and the law is dispositive.  The 
appellant's claims must therefore be denied because they are 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

With respect to the accrued benefits claims, the Board notes 
that Congress, in enacting the VCAA, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonably possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  

In this case, the appellant's claims were not filed within a 
year of the date of the veteran's death.  The appellant does 
not contend otherwise.  When the law and not the evidence is 
dispositive of the claims, the VCAA is not applicable.  See 
Mason at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a Federal statute 
that prohibited payment of interest on past due benefits), 
aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.  

With regard to the claim for service connection for the cause 
of the veteran's death, VA has made all reasonable efforts to 
assist the appellant in the development of her claim, has 
notified her of the information and evidence necessary to 
substantiate the claim, and has fully disclosed the 
government's duties to assist her.  In letters, dated in 
November 2004 and February 2008, the appellant was notified 
of the information and evidence needed to substantiate and 
complete the claim.  The November 2004 VCAA notice complied 
with the requirement that the notice must precede the 
adjudication.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  In such cases, the Court in Kent stated that the 
VCAA requires the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

A review of the November 2004 VCAA notice shows that the 
appellant was not notified as to what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the February 2008 VCAA letter notified the 
appellant of the bases for the denial in the prior decision, 
and it described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The RO then readjudicated the claim in May 
2008.  See Supplemental Statement of the Case, dated in May 
2008; Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(holding that VA cured any failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The Board further notes that a 
review of the appellant's statements, dated between 2004 and 
the present, as well as the appellant's representative's 
statements, dated in June 2007 and August 2008, reflects an 
understanding of the evidentiary requirements, rebutting any 
presumption of prejudice.  As both actual knowledge of what 
evidence would be necessary to substantiate the claim, and as 
the appellant, and/or those acting on her behalf, have had a 
meaningful opportunity to participate in the development of 
this claim, the Board finds that there have been no notice 
errors that have resulted in any prejudice to the appellant 
or affected the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Most importantly, the Board remanded this case in order to 
address this issue.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The appellant was afforded 
sufficient notice in the June 2008 Supplemental Statement of 
the Case, and in any event, as the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).    

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  Although an etiological opinion has 
not been obtained, as the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).

On a factual basis, this claim must be denied at this time.  
The Board finds that the service medical records, and post-
service medical records, provide evidence against this claim.  
Therefore, there is sufficient competent medical evidence on 
file for the VA to make a decision on the claim.  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


